Citation Nr: 0821165	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for nonspecific 
dermatitis, claimed as a skin disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Subsequently, the case was 
transferred to the RO in White River Junction, Vermont.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board finds that further RO action on the veteran's 
claims for service connection for a skin disability and for a 
respiratory disability is warranted.

November 2006 VA medical records indicate that the veteran 
filed an application for disability benefits from the Social 
Security Administration (SSA).  There is no indication in the 
claims file that the RO attempted to obtain the veteran's SSA 
medical records.  Therefore, the RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims folder.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The RO also should obtain and associate with the claims file 
all outstanding VA records.  November 2006 VA medical records 
from the Burlington clinic and the White River Junction 
division in Vermont also reveal that the veteran may have 
been seeking a fluoroscopy of his lungs, but the nurse 
practitioner could not follow up on this matter until the 
veteran's December 2006 office visit.  The copies of the 
veteran's VA outpatient and inpatient medical records are 
dated to November 2006.  Hence, on remand the RO should 
obtain any additional records from those facilities that are 
pertinent to the veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.  

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
medical evidence utilized in processing 
such claim is not available, that fact 
should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
skin and respiratory disabilities since 
November 2006.  Of particular interest 
are any outstanding records of evaluation 
and/or treatment of these disorders from 
the VA Burlington clinic and the VA White 
River Junction, Vermont medical facility, 
or any other VA medical facility for the 
period from November 2006 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, and any 
additional development deemed necessary 
is completed, the issues of entitlement 
to service connection for a skin 
disability and entitlement to service 
connection for a respiratory disability 
should be reviewed with consideration of 
all applicable laws and regulations and 
on the basis of all the evidence on file, 
in particular those medical records from 
SSA and VA facilities submitted since the 
December 2006 SSOC.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



